Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2006

Iskander v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2726




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Iskander v. Atty Gen USA" (2006). 2006 Decisions. Paper 883.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/883


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 05-2726


                              SUHARDI ISKANDER,

                                                Petitioner

                                           v.

              ATTORNEY GENERAL OF THE UNITED STATES,
          SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,

                                                Respondents


                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                              (Agency No. A79-310-925)
                      Immigration Judge: Charles M. Honeyman


                   Submitted pursuant to Third Circuit LAR 34.1(a)
                                   June 16, 2006


           Before: FISHER, CHAGARES, and REAVLEY,* Circuit Judges.

                                (Filed: June 19, 2006)




      *
       Honorable Thomas M. Reavley, Senior Circuit Judge of the United States Court
of Appeals for the Fifth Circuit, sitting by designation.
                                OPINION OF THE COURT


CHAGARES, Circuit Judge:

              Petitioner Suhardi Iskander is an ethnic Chinese citizen of Indonesia, who

petitions for review of an adverse Board of Immigration Appeals (BIA) decision dated

April 28, 2005. The BIA dismissed Iskander’s appeal of the denial of his requests for

withholding of removal and relief under the Convention Against Torture.

              We review the BIA’s findings of fact under the “extremely deferential”

substantial evidence standard. Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004). We

will not vacate the BIA’s findings unless “[a] reasonable adjudicator would be compelled

to conclude to the contrary.” Toure v. Att’y Gen., 443 F.3d 310, 316 (3d Cir. 2006)

(quoting Shardar v. Ashcroft, 382 F.3d 318, 323 (3d Cir. 2004)). As we write solely for

the parties, we need not relate the facts.

              A thorough review of the record leads us to conclude that substantial

evidence supported the BIA’s findings that Iskander failed to show past persecution, a

clear probability of future persecution, or a clear probability of torture upon his removal

to Indonesia. The three attacks Iskander suffered from 1985 to 1998, along with various

incidents of harassment, could reasonably be viewed as isolated incidents that do not rise

to the extreme level of persecution or torture. Both the infrequency of the incidents and

the relative safety of his family still living in Indonesia support the finding that


                                               2
persecution or torture is not a clear probability upon his return. Further, the State

Department Reports in the record do not compel the conclusion that Iskander will more

likely than not suffer persecution or torture if removed, because, inter alia, they indicate a

decrease in attacks against ethnic Chinese (as distinguished from incidents involving

Christians or women). See Lie v. Ashcroft, 396 F.3d 530, 536–38 (3d Cir. 2005)

(substantial evidence supported findings that harms to an ethnic Chinese citizen of

Indonesia were not so severe as to constitute persecution, and that pattern or practice of

persecution did not exist); Tarrawally v. Ashcroft, 338 F.3d 180, 188 (3d Cir. 2003) (even

where evidence indicates that government commits “gross human rights abuses” and

“many civilians are killed arbitrarily,” the record was “insufficient to demonstrate that it

is more likely than not that a particular civilian . . . will be tortured”).

               Accordingly, we will deny Iskander’s petition.




                                                3